Citation Nr: 0214650	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
a skin condition, formerly classified as psoriasis.  

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4. Entitlement to service connection for major depression.  

5. Entitlement to service connection for residuals of 
exposure to asbestos.  

6. Entitlement to service connection for blepharitis.  

(The issues of entitlement to service connection for PTSD and 
major depression will be the topics of a separate decision.)  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veteran's affairs (VA).  

The Board is undertaking additional development regarding the 
issues of entitlement to service connection for a skin 
disability, PTSD and major depression pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss and for a skin condition classified as psoriasis was 
previously denied in a September 1986 rating decision based 
on a finding that these conditions were not shown on the then 
recent examination.  

2.  The veteran was notified of that determination in 
correspondence dated in October 1986; however, he did not 
initiate a timely appeal with respect to that determination.  

3.  The veteran attempted to reopen his claim for service 
connection in August 1997.  

4.  The evidence received into the record since the 1986 
rating decision includes reports of VA, military and private 
treatment, most of which are new inasmuch as they were not 
previously of record, but are cumulative in nature to the 
extent that they do not show that the veteran currently has 
bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 (2001).  

5.  The evidence received since the 1986 rating decision does 
show current evidence of psoriasis; this evidence is so 
significant that it must be considered with all the evidence 
in order to fairly decide the veteran's claim.  

6.  The veteran is not shown to currently have a disability 
associated with asbestos exposure.  

7.  The veteran has not shown by competent evidence to 
currently have blepharitis.  



CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied service 
connection for bilateral hearing loss and a skin condition is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2001).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (effective prior to August 29, 2001).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

4.  The veteran is not shown to currently have residuals of 
exposure to asbestos that were incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).  

5.  The veteran is not shown to currently have blepharitis 
that was incurred in or aggravated by his active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence-Background

Entitlement to service connection for bilateral hearing loss 
and a skin condition, then classified as psoriasis was denied 
in a September 1986 rating decision.  The veteran was advised 
of that determination by correspondence dated in October 
1986.  He, however, did not initiate an appeal from that 
determination.  

The veteran attempted to reopen his claim for service 
connection in August 1997.  At that time, he submitted 
additional reports of treatment from military medical 
facilities, private medical providers as well as from VA.  

New and Material Evidence Claim Filed Prior to August 29, 
2001

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claims to reopen were received prior to that date, 
those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for hearing loss and a skin 
disability.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran and 
his representative were advised by the RO of the information 
required to substantiate his claim, and thus, the Board may 
proceed with its appellate review.  In this regard, the Board 
notes that in the statement of the case, the appellant was 
provided with information regarding the evidence needed to 
substantiate his claim.  Additionally, in a June 2001 
supplemental statement of the case, the RO advised the 
veteran specifically on the provisions of the VCAA.  In 
addition, the veteran was afforded an opportunity to provide 
testimony at an RO hearing and was invited to submit 
additional evidence.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the issues addressed in 
this decision.  Therefore, the Board may proceed with its 
appellate review without prejudice to the veteran.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  As previously pointed out, 
in a July 1986 decision, the veteran was denied service 
connection for bilateral hearing loss.  This decision is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2001).

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

1.  Bilateral hearing loss disability-Prior to September 
1986

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's service medical records show that the veteran 
was found to have hearing loss disability during an ear 
infection in February 1986.  In particular, the veteran 
demonstrated thresholds of 40, 45, 45 and 50 decibels in the 
right ear at 1000, 2000, 3000 and 4000 hertz.  In the 
following month, the veteran demonstrated thresholds of 30, 
25, 25 and 30 in the right ear at the same frequencies.  

Therefore while the veteran showed hearing loss during the 
course of his ear infection, he did not show such hearing 
loss when tested later.  Moreover, the report of the medical 
examination for separation from service did not show that the 
veteran had hearing loss disability as described above.  
Finally, when examined at the initial VA examination in July 
1986, the veteran did not demonstrate hearing loss 
disability.  

Since September 1986.

The evidence received into the record since the 1986 rating 
decision includes reports of VA, military and private 
treatment, most of which are new inasmuch as they were not 
previously of record, but are cumulative in nature to the 
extent that they do not show that the veteran currently has 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  
Accordingly, this evidence is not material and is not so 
significant that it must be considered in order to fairly 
decide the claim.  

Significantly, the Board finds that the information provided 
in support of the application to reopen the claim for service 
connection for bilateral hearing loss does not include new 
evidence which when considered in light of applicable VA law 
bears directly and substantially upon the specific matter 
under consideration.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  As "new and material" evidence 
has not been submitted, the claim must be denied.


2.  A skin condition-Prior to September 1986.

The basis for the previous denial of service connection was 
that the rating board in September 1986 did not find current 
evidence of psoriasis, the condition claimed at that time.  
The veteran's service medical records at that time showed 
that the veteran had been treated for skin complaints of 
persistent scaling and eruptions on the scalp from November 
1985.  The recorded diagnosis was psoriasis versus 
seborriasis.  The veteran was noted to have been treated 
through February 1986 for these scalp complaints.  
Unfortunately, the report of the initial VA examination, 
conducted in July 1986 shows no evidence of any type of skin 
condition was noted on that examination.  Psoriasis was 
reported by history.  

Since September 1986

The evidence received into the record since the September 
1986 rating decision addresses the defect in the record noted 
in the previous denial of service connection.  In particular, 
there is currently evidence of an existing skin condition 
that did not exist at the time of the previous rating 
decision.  For example, a July 1995 private treatment report 
shows that the veteran had been receiving treatment for 
psoriasis.  Likewise, an April 2000 statement from M.T. 
Pentel, M.D. is to the effect that the veteran had seborrheic 
dermatitis for many years.  This new evidence satisfies the 
deficiency found in the prior denial of service connection.  
Thus, it is so significant that they must be viewed in the 
context of the other evidence in order to reach a fair 
determination on the merits of the veteran's claim.  See 
§38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
As "new and material" evidence has been received, the claim 
is reopened.  

The Board will now undertake additional development on the 
issue of service connection for a skin condition pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the service connection issue.


Service Connection     

As noted above, VCAA was enacted, as Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claims before the Board.  Accordingly, the Board must 
assess whether the development of the veteran's claim seeking 
service connection for residuals of exposure to asbestos has 
been sufficient to meet the enhanced obligations embodied in 
the VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45,260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder in the context of the new 
law and regulations, the Board finds that VA has made 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate his claim.  In particular, the 
Board notes that VA has obtained records in the custody of 
VA.  In addition, reports of treatment from the private 
medical providers identified by the veteran was obtained.  
This and other evidence obtained has been associated with the 
veteran's claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  In addition, a February 2001 letter 
informed the veteran of changes brought about by VCAA, the 
type of evidence that he would need to substantiate the 
claims and measures that VA would take to assist him in 
developing his claims. 

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, in July 2000 the 
veteran was afforded the opportunity to provided testimony on 
the issue on appeal at an RO hearing.  A transcript of these 
proceedings has been associated with the veteran's claims 
folder.  Furthermore, in a letter issued in February 2001, 
the veteran was advised that his claims had been 
readjudicated pursuant to the change in the law set forth 
above.  By that letter, he was informed concerning what was 
required to establish service connection, in addition, he was 
informed what VA would do to assist him and what evidence he 
could submit to support his claims for service connection.  
However, he has not indicated that there exist any additional 
records that have not yet been associated with his claims 
folder.  In view of the above, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  
38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 (West 1999 & 
Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).  

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131.  In the absence of 
chronicity at onset, a grant of service connection requires 
evidence of continuity of symptomatology demonstrating that a 
current disability was incurred in service.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be established where all the evidence of record 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

1.  Residuals of Exposure to Asbestos.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).  

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information. M21-1, part VI, para. 7.21(d)(1).  

In this case, it appears that the RO complied with the 
necessary procedures.  In particular, the August 1997 letter 
sent to the veteran requested information concerning alleged 
exposure in service, a potential post-service exposure.  

The veteran's service medical records contain an Asbestos 
Medical Surveillance Program Questionnaire (undated) sent to 
all personnel who have been or who are significantly exposed 
to asbestos.  The reviewer of the questionnaire indicated 
that the veteran was recommended for further surveillance.  
However, the veteran's service medical records do not 
indicate any diagnosis associated with asbestos exposure.  

Furthermore the report of the initial VA examination, 
conducted in July 1986 does not contain any reference to 
asbestosis or any other condition related to asbestos 
exposure.  The chest X-ray did not reveal any abnormalities.  

The veteran provided testimony at an RO hearing in July 2000, 
at which time, he stated that he became concerned about 
asbestos when a service comrade died of asbestosis.  However, 
he denied having a current diagnosis or treatment for that or 
any other condition presumed to be associated with asbestos 
exposure.  

In view of the foregoing, and in the absence of current 
evidence of residuals of asbestos exposure, the claim of 
entitlement to service connection is denied.  The 
preponderance of the evidence does not support the current 
claim for service connection.  

2.  Blepharitis

Blepharitis is an inflammation of the eyelids.  Dorlands 
Illustrative Medical Dictionary, 27th ed. (1988).  The 
veteran was treated for blepharitis during his active service 
as seen in the September 1990 service medical record.  
However, there is no post-service evidence of that condition.  
In particular, the initial VA examination, conducted in July 
1986 revealed no pertinent abnormalities.  

The Board notes that the veteran provided testimony to the 
effect that he continued to have problems with blepharitis 
and was scheduled for an eye examination following the July 
2000 RO hearing.  However, the veteran failed to respond to 
the February 2001 request for additional information.  
Accordingly, the current record does not contain sufficient 
evidence to support a claim for service connection for 
blepharitis as there is not evidence of current disability.  



ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  The appeal is denied.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin 
disorder.  To this extent, the appeal is allowed.  

Service connection for residuals of exposure to asbestos is 
denied.  

Service connection for blepharitis is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

